Title: From Benjamin Franklin to William Greene, 19 July 1763
From: Franklin, Benjamin
To: Greene, William


Dear Sir
Providence July 19. 1763
From the very hospitable and kind Treatment we met with at your House I must think it will be agreable to you to hear that your Guests got well in before the Rain. We hope you and Mrs. Green were likewise safe at home before Night, and found all well. We all join in the most cordial Thanks and best Wishes, and shall be glad on every Occasion to hear of the Welfare of you and yours.
I beg you would present our Compliments to your good Neighbour Capt. Fry, and tell him we shall always retain a grateful Remembrance of his Civilities.
The Soreness in my Breast seems to diminish hourly. Rest and Temperance I ascribe it to chiefly, tho’ the Bleeding, &c. had doubtless some Share in the Effect. We purpose setting out to go to Wrentham this Afternoon, in order to make an easy Day’s Journey into Boston to morrow. Present our Respects to Mrs. Ray, and believe me, with much Esteem, Dear Sir, Your obliged, and most obedient humble Servant
B Franklin
